      Case 4:18-cv-00177-RH-MAF Document 67 Filed 05/14/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



MICHELLE MORTON,

      Plaintiff,

v.                                             CASE NO. 4:18-cv-177-RH/MAF

UNITED STATES OF AMERICA
and PAUL ROLSTON,

     Defendants.
_______________________________/


                          PLAINTIFF’S TRIAL BRIEF

      Plaintiff Michelle Morton alleges Defendant Paul Rolston, a Physician’s

Assistant for the Federal Bureau of Prisons, sexually abused her during four medical

appointments occurring on April 16, 2015, November 8, 2015, December 9, 2015,

and May 17, 2016. She sues Defendant Rolston in his personal capacity for violation

of her civil rights. Ms. Morton further alleges that the United States was negligent for

hiring and failing to supervise Mr. Rolston, failing to investigate, and failing to

implement policies that would have protected Ms. Morton. She further alleges

Defendant United States is liable in tort for the sexual battery itself because it was

committed “under color of law.”
      Case 4:18-cv-00177-RH-MAF Document 67 Filed 05/14/20 Page 2 of 7




      Plaintiff’s exhibit list includes only 21 items. It is doubtful that as many as 10

will need to be used. The Plaintiff herself will be her main witness. She will describe

the four gynecological examinations in which Defendant Rolston used his status and

authority to take sexual liberties with her. She will describe the background, the

damage she has suffered, and Rolston’s reputation for perpetrating similar offenses

on other women. She will recount her efforts to use the internal system for redress.

      The remainder of the testimony in Plaintiff’s case will consist of testimony

from other female inmates on whom Defendant Rolston perpetrated similar sex

offenses in the course of gynecological exams.          They will also describe the

knowledge of prison authorities and other inmates of Rolston’s sexual misconduct.

      Plaintiff expects both Defendants to contest the testimony of the other inmates

on various grounds. Plaintiff expects this to be the biggest issue in the trial.

                           MEMORANDUM OF LAW

      Fed.R.Evid. 404(b) prohibits the admission of evidence of other bad acts

offered only for the purpose of showing that the person acted in conformity with

those acts. This evidence is, however, admissible for other purposes, "such as proof

of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident." This is not an exhaustive list. The evidence of other bad acts

must be "probative of a material issue other than character." Huddleston v. United

                                           2
      Case 4:18-cv-00177-RH-MAF Document 67 Filed 05/14/20 Page 3 of 7




States, 485 U.S. 681, 686 (1988).

      Four general requirements emanating from Rule 404(b) and other relevancy

rules must be met before evidence of prior acts will be admissible:

      (1) the evidence must be offered for a proper purpose under Rule 404(b);

      (2) the evidence must be relevant;

      (3) the trial court must make a Rule 403 determination that the probative value

of the similar acts evidence is not substantially outweighed by its potential for unfair

prejudice; and

      (4) under Rule 105, the trial court must, upon request, instruct the jury that the

evidence of similar acts is to be considered only for the proper purpose for which it

was admitted.

      This general issue has been known for years to evidence scholars as “other acts

of discrimination” or “similar fact evidence.” A more recent term, “me-too evidence”

began as a belittling term aimed at discrediting witnesses who give this sort of

testimony. But in the wake of a movement arising generally in the wake of the

scandals involving film producer Harvey Weinstein, the term became a badge of

honor, worn proudly by survivors of sexual abuse by authority figures. This writer

no longer abjures the term.

      There is a tremendous body of case law and legal scholarship on “me too”

                                           3
      Case 4:18-cv-00177-RH-MAF Document 67 Filed 05/14/20 Page 4 of 7




evidence. But for this case, we need only the overarching principles laid out by the

Supreme Court in Huddleston, supra, and in a few authoritative Eleventh Circuit

cases, which seem to fall in line with the cases of other circuits.

      The earliest and most-cited case in this Circuit is Phillips v. Smalley Maint.

Services, 711 F.2d 1524, 1532 (11th Cir. 1983) (testimony by female former

employee that she had suffered similar treatment to that alleged by plaintiff was

properly admitted to prove employer's motive, intent or plan). The Court used Rule

404(b), additionally, to admit evidence of the plaintiff’s financial vulnerability to

show the employer’s motive, intent, and plan in using its power over her to take

advantage of her subordinate position. Id.

      The plaintiff in Griffin v. City of Opa Locka, 261 F.3d 1295, 1324-15 (11th Cir.

2001), used 42 U.S.C. §1983 in stead of Title VII for a sexual harassment case against

the city employing her. This was for a rape by the city manager. The city appealed

a verdict of some $2 million. On appeal, the city argued that it was entitled to a new

trial because the court admitted testimony of certain witnesses and evidence of city

manager’s prior bad acts of sexual harassment for the purpose of showing propensity.

The 11th Circuit overruled this point and stated, “What the City fails to recognize,

however, is that the evidence of Neal’s prior bad acts was directly related to

[plaintiff’s] claims that the City had a custom or policy of condoning sexual

                                           4
         Case 4:18-cv-00177-RH-MAF Document 67 Filed 05/14/20 Page 5 of 7




harassment and was deliberately indifferent in hiring Neal.” Because the evidence

was critical to the determination of whether a reasonable background investigation

would have made it obvious that Neal would sexually harass females if hired by the

City and because the evidence would show the City had a policy of condoning such

conduct, the prejudice of admitting the testimony did not outweigh its probative

value.

         In Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d 1261, 1285-87(11th Cir.

2008), the court provided what is perhaps its fullest discussion of the “me-too” issue.

The testimony of other co-workers about the discriminatory and retaliatory

experiences they suffered were probative of both (a) the decision-makers’ intent to

discriminate, and (b) the company’s intent to retaliate against any black employee

who complained about racial slurs in the workplace. It was also relevant to refute the

company’s “good faith” defense because it pertained to whether the anti-

discrimination and anti-retaliation policies of the company were effective.

         The trial court had admitted the “me too” evidence on the basis of Fed.R.Evid.

406. The appeals court found that to be the right decision for the wrong reason.

There were not enough examples to infer a company habit under Rule 406. But there

was enough to admit the evidence under Rule 404(b) and, additionally, under Rule

402. In a holding that is especially apt in this case, the court noted that while motive,

                                            5
      Case 4:18-cv-00177-RH-MAF Document 67 Filed 05/14/20 Page 6 of 7




intent, and plan were reasons for admission, they were not the only ones. The

company’s reliance on its policies and procedures opened the door for evidence that

the policies and procedures were not as good as proclaimed. Id., at 1287.

                    FINDINGS OF FACT/CONCLUSIONS OF LAW

      There is a motion for bifurcation pending but it has not been disposed. The

current posture of the case is a jury trial and a bench trial proceeding together.

Plaintiff believes the jury’s verdict will provide the court all the findings of fact and

conclusions of law necessary to issue judgment in the bench trial.


                                               Respectfully submitted,

                                               /s/ Richard E. Johnson
                                               Richard E. Johnson
                                               Florida Bar No. 858323
                                               richard@nettally.com
                                               Law Office of Richard E. Johnson
                                               314 West Jefferson Street
                                               Tallahassee, Florida 32301
                                               850/ 425-1997
                                               850/561-0836 facsimile




                                           6
      Case 4:18-cv-00177-RH-MAF Document 67 Filed 05/14/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served via the court’s CM/ECF system this 14th day of May, 2020.

                                                     /s/ Richard E. Johnson
                                                     Richard E. Johnson



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local rule 7.1(F), I hereby certify that this brief was prepared using

proportionately spaced Times New Roman 14 point font and contains 1149 words

in the pertinent sections.

                                                     /s/ Richard E. Johnson
                                                     Richard E. Johnson




                                           7
